DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 05/02/2022 has been entered. 
Claims 1,18,19 are amended.
Claim 16 is cancelled.
Response to Arguments
Applicant arguments filed on 05/02/2022 have been fully considered and but are moot in view of the new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15,17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 recites “which optimal route” it is not clear the term “which” is referring to , perhaps replacing the term “which” with “wherein” resolves the issue
Claim 1 line 12 recites “forwarding it..” it is not clear as to what “it” referring to.
Claim 1 line 14 recites “which data message” it is not clear the term “which” is referring to, perhaps replacing the term “which” with “wherein” resolves the issue
Claim 1 line 17 recites “mesh-type of hop count” is it not clear as to what “mesh-type of hop count” is or if it is the same or different as any hop count.
Claim 18 line 7 recites “which optimal route” it is not clear the term “which” is referring to , perhaps replacing the term “which” with “wherein” resolves the issue
Claim 18 line 12 recites “forwarding it..” it is not clear as to what “it” referring to.
Claim 18 line 14 recites “which data message” it is not clear the term “which” is referring to, perhaps replacing the term “which” with “wherein” resolves the issue
Claim 18 line 17 recites “mesh-type of hop count” is it not clear as to what “mesh-type of hop count” is or if it is the same or different as any hop count.

Claim 19 line 11 recites “which optimal route” it is not clear the term “which” is referring to , perhaps replacing the term “which” with “wherein” resolves the issue
Claim 19 line 15 recites “forwarding it..” it is not clear as to what “it” referring to.
Claim 19 line 17 recites “which data message” it is not clear the term “which” is referring to, perhaps replacing the term “which” with “wherein” resolves the issue
Claim 19 line 20 recites “mesh-type of hop count” is it not clear as to what “mesh-type of hop count” is or if it is the same or different as any hop count.

Claims 2-15,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for depending on a rejected base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,5,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil to (US20150350906) in view of Petersen to (US 20070121564) further in view of CHERIAN to (US 20170280377)

Regarding claims 1,18,19 Patil teaches determining, in a controller, an optimal route for the data message from the calling subscriber device to the called subscriber device, which optimal route satisfies at least one desired criterion, and where the optimal route comprises at least one link hop through a cellular network,( [0060] discloses the first device 110 may determine a lowest hop count of the plurality of received PREPs and may select a particular device that corresponds to the lowest hop count)  transmitting the data message of a calling user from the calling subscriber device to a second device, and forwarding it further towards the called subscriber device along the determined optimal route([0043] discloses operate as a provider device by receiving service data, such as audio data, video data, or other data, and by forwarding the service data to other devices that may otherwise not have access to the service data …a cellular network), and presenting the received data message to the called user, which data message is received in the called subscriber device in either DMO operation or by a cellular network( [0129] The message exchange 500 may enable an originator device to receive one or more PREPs from a destination device over multiple hops to determine a routing path to the destination device)
Patil does not explicitly teach communicating a data message in a telecommunication network from a calling subscriber device to a called subscriber device in a network applying at least one of a Direct Mode Operation (DMO) and a cellular network, where the telecommunication network comprises at least two users with respective subscriber devices, wherein the telecommunication system further comprises a team proximity indicator, which is based on Received Signal Strength Indicator (RSSI) and mesh-type of hop count to give indication of the team members' distance to the receiver
However, Petersen teaches communicating a data message in a telecommunication network from a calling subscriber device to a called subscriber device in a network applying at least one of a Direct Mode Operation (DMO) and a cellular network, where the telecommunication network comprises at least two users with respective subscriber devices,   ([0006] Discloses TETRA provides for the possibility of communication directly between remote units without participation of the infrastructure. This is known as Direct Mode Operation (DMO)) 

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Patil include communicating a data message in a telecommunication network from a calling subscriber device to a called subscriber device in a network applying at least one of a Direct Mode Operation (DMO) and a cellular network, where the telecommunication network comprises at least two users with respective subscriber devices, as suggested by Petersen. This modification would benefit the system as a design choice. 

However, CHERIAN teaches  wherein the telecommunication system further comprises a team proximity indicator, which is based on Received Signal Strength Indicator (RSSI) and mesh-type of hop count to give indication of the team members' distance to the receiver([0088] discloses existing devices may move to different positions in the network. As such, devices may periodically review and update routes to the provider. The publisher may periodically broadcast a root announcement (RANN) message to trigger route updates by subscribed devices…  STAs receiving the RANN may compare the hop count and/or airtime link metrics of the RANN with a previously received PREP. If the RANN indicates a better route (e.g., if the hop count and/or the airtime link metrics included in the RANN are better than those in the previously received PREP), the STA may trigger a PREQ to the publisher. Thus, position/location is determined according to hop counts and signal qualities and an updated route is indicated)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Patil include wherein the telecommunication system further comprises a team proximity indicator, which is based on Received Signal Strength Indicator (RSSI) and mesh-type of hop count to give indication of the team members' distance to the receiver, as suggested by CHERIAN. This modification would benefit the system to facilitate a reliable communication.    

Regarding claim 5, Patil teaches wherein the method further comprises the step of: a criterion for determining an optimal route comprises at least one of the following: the propagation time from calling subscriber device to called subscriber device, cost minimization, minimization of the number of DMO based radio path hops, and minimization of the cumulative distance of the combined DMO based hops between calling subscriber device and called subscriber device,( [0060] discloses the first device 110 may determine a lowest hop count of the plurality of received PREPs and may select a particular device that corresponds to the lowest hop count)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil to (US20150350906) in view of Petersen to (US 20070121564) and CHERIAN to (US 20170280377) further in view of Negalaguli to (US 20170164165)

Regarding claim 2, the combination of Patil and Petersen and CHERIAN does not explicitly teach wherein the method further comprises the steps of: checking whether Direct Mode Operation (DMO) is available for the calling subscriber device or any forwarding intermediate device, and selecting DMO if it is available, and otherwise selecting a cellular network, for the respective transmitting or forwarding device

However, Negalaguli teaches checking whether Direct Mode Operation (DMO) is available for the calling subscriber device or any forwarding intermediate device, and selecting DMO if it is available ( [0258] discloses During such network congestion conditions, generally it is beneficial to utilize the Direct-Mode operation for PoC calls, in which one or more of the participants' handsets 134 is chosen as an Anchoring Point)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Patil and Petersen and CHERIAN include checking whether Direct Mode Operation (DMO) is available for the calling subscriber device or any forwarding intermediate device, and selecting DMO if it is available, as suggested by Negalaguli. This modification would benefit the system as a design choice.     
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil to (US20150350906) in view of Petersen to (US 20070121564) and CHERIAN to (US 20170280377)  further in view of Gaudet to (US20130291056)Regarding claim 6, the combination of Patil and Petersen and CHERIAN does not explicitly teach wherein the method further comprises the step of the calling subscriber device and/or the called subscriber device having a capability to read Near-Field-Communication (NFC) key tags in order to log in valid users with respective rights to use the telecommunication network
However, Gaudet teaches the called subscriber device having a capability to read Near-Field-Communication (NFC) key tags in order to log in valid users with respective rights to use the telecommunication network([0036] discloses The NFC node of any of the users 1 through n now may transmit the identification information of the computer system 114 together with the final, complete encryption key to the authentication server … one or more of the group of quorum-related users are trying to log in to the secured resource 104 and have completed the quorum authentication procedure …the server 102 then retrieves the appropriate decryption key based on the identified tag information…)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Patil and Petersen and CHERIAN include the called subscriber device having a capability to read Near-Field-Communication (NFC) key tags in order to log in valid users with respective rights to use the telecommunication network, as suggested by Gaudet. This modification would benefit the system as a design choice.     
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil to (US20150350906) in view of Petersen to (US 20070121564) and CHERIAN to (US 20170280377) further in view of Smelyansky to (US20100218210)Regarding claim 9, the combination of Patil and Petersen and CHERIAN does not explicitly teach wherein the method further comprises the step of: providing a broadcast emergency message by an administrator to all devices in a predetermined geographical area, or providing a broadcast emergency message to all devices in the telecommunication network independent of their geographical location
However, Smelyansky teaches providing a broadcast emergency message by an administrator to all devices in a predetermined geographical area, or providing a broadcast emergency message to all devices in the telecommunication network independent of their geographical location([0017] discloses the administrator or system operator using administrative workstation 108 and/or Messaging server 106 generates or selects one or more emergency messages to be broadcast and also the end user recipients for each message. For example, the administrator or system operator may record an emergency message to be broadcast using administrative workstation 108 and transmit this recorded message to Messaging server 106 for broadcast)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Patil and Petersen and CHERIAN include providing a broadcast emergency message by an administrator to all devices in a predetermined geographical area, or providing a broadcast emergency message to all devices in the telecommunication network independent of their geographical location, as suggested by Smelyansky. This modification would benefit the system as a design choice.     

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil to (US20150350906) in view of Petersen to (US 20070121564) and CHERIAN to (US 20170280377) further in view of Ramakrishnan to (US20150121413)Regarding claim 10, the combination of Patil and Petersen and CHERIAN does not explicitly teach wherein the method further comprises the step of: a subscriber device is able to submit telemetric information along the telecommunication network concerning the subscriber device and its user, the telemetric information comprising at least one of the movement or location data of the subscriber device, or the battery capacity of the subscriber device lowering below a predetermined threshold 
However, Ramakrishnan teaches a subscriber device is able to submit telemetric information along the telecommunication network concerning the subscriber device and its user, the telemetric information comprising at least one of the movement or location data of the subscriber device, or the battery capacity of the subscriber device lowering below a predetermined threshold([0046] discloses The mobile communication device 116A can use location information from the mobile communication device 116A, such as global positioning system information, to determine and/or confirm a location for the wireless connectivity)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Patil and Petersen and CHERIAN include a subscriber device is able to submit telemetric information along the telecommunication network concerning the subscriber device and its user, the telemetric information comprising at least one of the movement or location data of the subscriber device, or the battery capacity of the subscriber device lowering below a predetermined threshold, as suggested by Ramakrishnan. This modification would benefit the system as a design choice.     
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil to (US20150350906) in view of Petersen to (US 20070121564) and CHERIAN to (US 20170280377) further in view of Donaldson to ( US 20150189457)Regarding claim 14, the combination of Patil and Petersen and CHERIAN does not explicitly teach wherein the method further comprises the step of: selecting a private user channel mode to be used by default by a system administrator, where no messages are stored to any server

However, Donaldson teaches wherein the method further comprises the step of: selecting a private user channel mode to be used by default by a system administrator, where no messages are stored to any server ([0033] discloses recipient 130 (e.g., as a user) can select icon 116c of interface 107 to initiate a private channel of communication to convey audio to only audio space 144)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Patil and Petersen and CHERIAN include selecting a private user channel mode to be used by default by a system administrator, where no messages are stored to any server, as suggested by Donaldson. This modification would benefit the system as a design choice.   

Allowable Subject Matter
Claims 3-4, 7-8, 11-13,15,17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461